Citation Nr: 0833216	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1974 to October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
left ear hearing loss is not related to active military 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a February 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for left ear hearing 
loss.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA examination 
reports, and private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 indicated that the veteran's 
military occupational specialty was wheeled vehicle mechanic.  
The veteran earned a Parachute Badge and a Sharpshooter Badge 
M-16.

The veteran's September 1974 service entrance audiological 
examination record was negative for ear trouble and hearing 
loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
10
10

A March 1975 service medical record report of medical history 
was negative for ear trouble and hearing loss.

The veteran's August 1977 service entrance audiological 
examination record was negative for ear trouble.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
---
20




A March 2004 VA audiological examination record showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
45

Speech discrimination testing revealed speech recognition 
ability of 96 percent in the left ear.  The diagnosis was 
mild to moderate high frequency sensorineural hearing loss in 
the left ear.  The examiner opined that because the veteran's 
hearing was within normal limits upon separation from active 
military service, it was not likely that the veteran's 
hearing loss was precipitated by inservice noise exposure.

A March 2008 VA audiological examination record showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
35
55

Speech discrimination testing revealed speech recognition 
ability of 98 percent in the left ear.  The diagnosis was 
normal sloping to moderately severe sensorineural hearing 
loss in the left ear.  The examiner opined that it was not 
likely that the veteran's left ear hearing loss was a result 
of or aggravated by noise exposure during active military 
service.  The basis for the examiner's opinion was that left 
ear hearing sensitivity was normal at separation; however, 
there was no significant progression in the veteran's left 
ear hearing thresholds from enlistment to separation.  The 
examiner noted that since separation from active military 
service, the veteran had significant occupational noise 
exposure.  The examiner opined that occupational noise 
exposure and aging since separation were likely contributing 
factors of current hearing loss.

The competent medical evidence of record does not support a 
finding of service connection for left ear hearing loss.  
There is currently diagnosed left ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, there is no medical evidence of left 
ear hearing loss in service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Additionally, left 
ear hearing loss did not manifest to a compensable degree 
within one year of separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309.  There is also no medical evidence of a 
nexus between any current left ear hearing loss and any 
incident in service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability); see also Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).  The March 2008 VA audiologist thoroughly 
reviewed the claims file, obtained a detailed history from 
the veteran, conducted an audiological examination, and 
determined that left ear hearing loss was not likely a result 
of or aggravated by noise exposure during military service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of such an expert); Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The Board finds that this evidence 
persuasively weighs against granting the veteran's service 
connection claim for left ear hearing loss.  Additionally, 
the veteran's statements are not competent evidence to 
establish a medical opinion that any incident in service, to 
include noise exposure, caused left ear hearing loss.  
Espiritu, 2 Vet. App. at 495 (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for left 
ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as current left ear hearing 
loss related to the veteran's military service has not been 
shown by the medical evidence of record, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


